FINAL OFFICE ACTION
Acknowledgements

1.	This final Office Action addresses reissue U.S. Application No. 16/148,724 (“instant application”).  Examiners find the actual filing date of the instant application is October 1, 2018. Because the instant application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.
2.	The instant application is a reissue application of U.S. Patent No. 6,885,798, (“‘798 Patent”) issued Apr. 26, 2005. The ‘798 Patent was filed on Sep. 8, 2003 as U.S. Application No. 10/658,802 (“802 Application”), titled “FIBER OPTIC CABLE AND FURCATION MODULE”.
3.	Examiners do not find any ongoing/previous proceedings before the Office or current ongoing litigation involving the ‘798 Patent.
4.	Examiners find a certificate of correction for the ‘798 Patent that was issued October 4, 2005. This certificate of correction has been incorporated via the amendment to the specification filed April 22, 2022 (“APRIL SPECIFICATION AMENDMENT”).
5.	The ‘798 Patent issued with claims 1-23 (“Patented Claims”). In the amendments filed April 22, 2022 ("APRIL 2022 CLAIM AMENDMENTS"), claims 1-23 were cancelled and claims 24-27 were added and are grouped as follows.
claims 24-26; and
claim 27.


AIA  First Inventor to File (“AIA -FITF”) or ‘First to Invent’
6.	The presumed effective U.S. filing date of the instant application is Sep. 8, 2003, which is the filing date of the ‘802 Application. Thus, this application is subject to pre-AIA  35 U.S.C. 102 and 103.
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Remarks filed April 22, 2022
--Claim Objections--
8.	The APRIL 2022 CLAIM AMENDMENTS have overcome the claim objections. Thus, they are withdrawn.
--ADS/Filing Receipt--
9.	The corrected ADS has been received and a corrected filing receipt will be mailed in due course. Thus, the objection to the ADS is withdrawn.
The APRIL 2022 CLAIM AMENDMENTS have overcome the claim objections. Thus, they are withdrawn.
--Specification--
10.	The APRIL 2022 SPECIFICATION AMENDMENT has been entered. Thus, the objection to the specification has be withdrawn. In addition, the certification of correction certificate of correction for the ‘798 Patent issued October 4, 2005 has been incorporated by the APRIL 2022 SPECIFICATION AMENDMENT.
--Reissue Declaration filed April 22, 2022--
11.	If properly executed by the inventors, then the draft REISSUE DECLARATION filed April 22, 2022 would overcome the rejection for the defective reissue declaration.
--§251 New Matter, §112-1st¶, and §112-2nd¶ Rejections--
12.	The APRIL 2022 CLAIM AMENDMENTS have overcome these rejections. Thus, they are withdrawn. However, claims 24-27 are newly rejected as indefinite for the reasons set forth in the rejection below.
--Double Patenting Rejections--
13.	The terminal disclaimers filed April 22, 2022 have overcome the double patenting rejections. Thus, they are withdrawn.

Claim Rejections - 35 USC § 112
14.	Claims 24-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Base claim 24 recites the limitation "wherein a plurality of second fibers extends from the splitter…" in line 34 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
Specifically, it is unclear whether the antecedent basis for the claimed ‘second fibers’ of the claim phrase “a plurality of second fibers” in line 34 of the claim is the “a second fiber extending from the optical device” of line 24.
Examiners recommend claiming “a plurality of the second fibers” to overcome this rejection.

Reissue Declaration
15.	The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because the copy of the oath/declaration does not cover an error being corrected by the instant application.
16.	Claims 24-27 are rejected under 35 U.S.C. 251 as being based on an oath/declaration that does not identify an error being corrected by the instant application because the error was previously corrected by claim 37 of RE47,069.
If properly executed by the inventors, then the draft reissue declaration filed April 22, 2022 would overcome this rejection.

Conclusion
17.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
18.	Any inquiry concerning this communication or earlier communications from the Examiner, or as to the status of this proceeding, should be directed to Deandra M. Hughes at (571) 272-6982, SPE Hetul Patel at (571) 272-4184, or the Central Reexamination Unit at (571) 272-7705.
Signed:
/DEANDRA M HUGHES/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        
Conferees:

/JAMES A MENEFEE/Reexamination Specialist, Art Unit 3992                                                                                                                                                                                                        

/HETUL B PATEL/Supervisory Patent Examiner, Art Unit 3992